Title: From George Washington to Major General William Heath, 23 March 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 23d March 1777

I wrote to you the 13th directing you to order eight of the Regiments of your State to march with the greatest expedition to peekskill. I then

gave you my reasons for this alteration of my former orders. Altho’ I called upon you, in the most pressing manner, to hurry the Troops on, I cannot help again repeating my distress for the want of Men; the general Backwardness of the recruiting Service, to which must be added the necessary delay of innoculation, makes me very fearful, that the Enemy will be enabled to take the feild before we can collect a force any ways adequate to making a proper opposition.
I therefore again conjure you to leave no means untried to send those immediately forward who have had the small pox, and those who have undergone innoculation, as soon as they can with safety undergo the Fatigue of the march. I am Dear Sir Yr most obt Servt

Go: Washington

